         Case 1:15-cv-02739-LAP Document 285 Filed 02/17/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETERSEN ENERGÍA INVERSORA,
S.A.U. and PETERSEN ENERGÍA,
S.A.U.,

                       Plaintiffs,              15 Civ. 2739 (LAP)
-against-

ARGENTINE REPUBLIC and YPF
S.A.,

                       Defendants.

ETON PARK CAPITAL MANAGEMENT,
L.P. et al.,

                       Plaintiffs,
                                                16 Civ. 8569 (LAP)
-against-
                                                        ORDER
ARGENTINE REPUBLIC and YPF
S.A.,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

    The status conference scheduled for February 18, 2021 at

10:00 a.m. EST will occur as a teleconference.            The dial-in

information for the teleconference is: (877) 402-9753, access

code: 6545179.

    SO ORDERED.

Dated:       New York, New York
             February 17, 2021

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge



                                       1
